Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The device of Sutherland (U.S. Patent 5,129,909) as modified by Langhorn (U.S. Publication 2018/0185097) as modified by Fraone (U.S. Publication 2017/0027587) discloses a device as follows:
Sutherland discloses a device (see Figure 3) comprising a body (11) configured to selectively attach to a resurfaced femur and a bone saw guide assembly. The body includes a proximal surface (12), a distal surface (13), a first lateral surface (17), a second lateral surface (18), a top edge (14), and a bottom edge (16). The bone guide assembly includes a first guide slot (for example 27) and a second guide slot (for example 29) defined by the body, wherein the first guide slot extends through the proximal surface and the distal surface at an oblique angle toward the top edge along an insertion and retraction path and the first guide slot extends between the lateral side surfaces such that the first guide slot accommodates lateral movement of a bone saw along the insertion and retraction paths and wherein the second guide slot extends through the proximal surface and the distal surface at an oblique angle toward the bottom edge along an insertion and retraction path and wherein the first and second guide slots extends between the lateral side surfaces such that the first guide slot accommodates lateral movement of a bone saw along the insertion and retraction paths. The first guide slot and the second guide slot terminate proximally into an entry slot (32) defined by the proximal surface. The body further comprises three chamfered corners (see Figure 3 and compare to applicant’s Figure 8 elements 188) that define a portion of the entry slot, a portion of the first guide slot, and a portion of the second guide slot. The body further comprises a plurality of holes (33, 34, 36, and 37) extending through the proximal and distal surfaces. Sutherland fails to disclose the device wherein the first guide path includes a first interior surface, a second interior surface, a third interior surface, and a fourth interior surface and wherein the second interior surface and the fourth interior surface further include ribs. 
Regarding the guide slots including first, second, third, and fourth interior surfaces, Langhorn teaches a device (for example see Figure 5) comprising a proximal surface, a distal surface, a first lateral surface, and a second lateral surface, wherein the device further comprises a guide slot configured to guide a bone saw blade along an insertion and retraction path that includes a proximal first interior surface (202) positioned a first distance transversely from the insertion and retraction path configured to contact a bone saw blade to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw, a second interior surface (164) positioned a second distance transversely from the insertion and retraction path configured to not contact a bone saw blade such that the first distance is smaller than the second distance, a distal third interior surface (212) spaced the first distance transversely from the insertion and retraction path and opposite the first interior surface configured to contact a bone saw blade to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw, and a fourth interior surface (210) opposite the second interior surface such that the first and third surfaces define a first gap centrally aligned with the insertion/retraction path and the second and fourth surfaces define a second gap centrally aligned with the insertion/retraction path that is greater than the first gap in order to reduce the amount of heat generated from friction between a saw blade and the guide slot (the second and fourth surfaces are a greater distance from the insertion/retraction path than the first and third surface). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sutherland wherein the first guide slot and the second guide slot includes a first interior surface, a second interior surface, a third interior surface, and a fourth interior surface in view of Langhorn in order to reduce the amount of heat generated from friction between a saw blade and the guide slot.
Regarding the second interior surface including a rib, Fraone teaches a device (for example see Figure 4) comprising a body including a guide slot having a first interior surface (the upper surface of entrance 108), a second interior surface (the surface elements 120b extend from), a third interior surface (the lower surface of entrance 108), and a fourth interior surface (the surface elements 120b extend towards), wherein the second interior surface further comprises a plurality of ribs (120b) configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw in order to improve the guidance of a surgical instrument through the guide slot (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sutherland as modified by Langhorn wherein the second interior surface of the guide slots further comprise a plurality of ribs in view of Fraone in order to improve the guidance of a surgical instrument through the guide slot. The device of Sutherland as modified by Langhorn as further modified by Fraone fails to disclose the fourth interior surface including a rib. 
Fisher (WO 94/14366) teaches a device (for example see Figure 8A) comprising a cutting slot including a superior interior surface (the upper surface of the cutting slot) and an inferior interior surface (the lower surface of the cutting slot), wherein the both the superior and inferior interior surfaces include a plurality of ribs (16) extending from the surfaces to define a plane parallel to the interior surfaces for guiding a cutting tool configured to retain a bone saw in alignment with the insertion and retraction path while allowing lateral movement of a bone saw in order to provide less frictional contact between the cutting tool and the device (page 10 lines 25-30). However, Fisher fails to disclose the plurality of ribs extending from a second recessed interior surface and a fourth recessed interior surface as required by claims 1 and 16. The examiner was unable to find a reference and/or combination of references that disclose and/or teach all the limitations presented in claims 1 and 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775